Citation Nr: 0514980	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes.

3.  Entitlement to an initial evaluation in excess of 10 
percent for scars of the left lower extremity.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for scars of the right lower extremity.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for scars of the face.

6.  Entitlement to an evaluation in excess of 20 percent for 
muscle loss, right thigh.

7.  Entitlement to an evaluation in excess of 60 percent for 
severe incomplete paralysis, left sciatic nerve with peroneal 
nerve palsy and tibial nerve injury, status post arthroscopy 
and arthrotomy, lateral meniscus.

8.  Entitlement to an evaluation in excess of 10 percent for 
muscle herniation, right calf.

9.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right hip.

10.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, left hip.

11.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee.

12.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, left knee.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The served on active duty from February 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran attended a hearing in Washington, D.C., before 
the undersigned Veterans Law Judge in May 1999.  This matter 
was previously before the Board in May 2000, September 2001, 
July 2003, and September 2004 at which times it was remanded 
to the RO 

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

In the Board's prior remand dated in September 2004, the RO 
was requested to send this unrepresented veteran a statement 
of the case (SOC) with respect an October 2001 decision 
involving multiple issues as noted on the title page of this 
remand (with the exception of the already perfected appellate 
issue of entitlement to special monthly compensation based on 
the need for regular aid and attendance, or being housebound 
due to service-connected disability).  In this regard, the 
Board determined that the veteran had filed a timely notice 
of disagreement to the October 2001 decision and although he 
later indicated a desire to withdraw these issues from the 
appeal, he clarified both in writing and verbally that it was 
not his intention to withdraw these issues from the appeal.  
See 38 C.F.R. § 20.200; Manlincon v. West, 12 Vet. App. 238 
(1999).  Notwithstanding the Board's finding and directive, 
the RO notified the veteran in November 2004 that he had 
effectively withdrawn the October 2001 decision and that the 
decision had become final.  The RO informed the veteran that 
he had to present new and material evidence to reopen the 
claims.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand instructions.  In this case, 
the Board finds that the instructions for procedural 
development (in particular, the Board's direction that the RO 
issue to the veteran a statement of the case (SOC) addressing 
the issues of the October 2001 rating decision) set forth 
within the September 2004 Board remand have not complied 
with.

Since the outcome of the claims arising from the October 2001 
rating decision could affect the determination regarding 
whether service-connected disability results in the need for 
regular aid and attendance or being housebound, this latter 
issue is deferred.

Also, in March 2005, the veteran submitted additional 
evidence to the Board in support of his appeal and waived 
review of this evidence by the RO.  See DAV v. Secretary, 327 
F. 3d 1339 (Fed. Cir. 2003).  However, in view of the 
necessity of this remand, the RO should consider this new 
evidence in conjunction with the appeal.  

Based on the foregoing, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should issue the veteran a 
statement of the case (SOC) addressing 
the issues of higher initial ratings for 
PTSD, diabetes, scars of the right and 
left lower extremities, scars of the 
face, as well as higher ratings for 
muscle loss of the right thigh, residuals 
of a left knee disability, muscle 
herniation, right calf, traumatic 
arthritis right and left hips, traumatic 
arthritis right and left knees and 
service connection for hypertension.  
Along with the SOC, furnish to the 
veteran a VA Form 9 (Appeal to the Board 
of Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to these issues.  The veteran 
is hereby reminded that to obtain 
appellate jurisdiction of these issues, a 
timely appeal must be perfected.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record as to 
all issues that may properly be in 
appellate status, to include the new 
evidence added to the record in March 
2005, and determine if the veteran's 
claim(s) can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


